IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SUSQUEHANNA BANK, SUCCESSOR              : No. 115 MAL 2015
BY MERGER COMMUNITY BANKS,               :
                                         :
                  Respondent             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
LAURA E. COOPER A/K/A LAURA              :
ELIZABETH LONG A/K/A LAURA               :
ELIZABETH COOPER A/K/A LAURA E.          :
LONG,                                    :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.